Citation Nr: 0010027	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-04 460	)	DATE
	)
	)                              

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), from July 19, 1995 to 
September 16, 1996, and to a rating in excess of 50 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Polly Murphy, Esquire.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  At that time, the RO increased the rating for the 
veteran's service connected PTSD from 10 percent to 30 
percent, effective from receipt of the reopened claim in July 
1995.  The veteran appealed for a higher rating.  A 
subsequent RO decision entered during this appeal, in May 
1998, increased the rating for PTSD to 50 percent, effective 
February 1998.  The claim then came to the Board, which 
remanded the case for further development.  Subsequent to 
that development, the RO granted an earlier effective date 
for the 50 percent rating to  September 17, 1996.  Therefore, 
the issue before the Board at this time is entitlement to a 
rating in excess of 30 percent for PTSD from July 19, 1995 to 
September 16, 1996, and to rating in excess of 50 percent 
thereafter.

The veteran presented testimony at a Travel Board hearing in 
June 1998.  On a VA Form 9 received by the Board in December 
1999, the veteran requested another Travel Board hearing.  
However, as he has already had one Travel Board hearing and 
has not submitted a motion showing good cause as to why a 
second such hearing should be conducted, his request is 
denied.  See 38 C.F.R. § 29.709 (1999). 

Pursuant to a request to the Board from the veteran's 
attorney-representative, Ms. Murphy, a complete copy of the 
veteran's claims file was sent to the attorney.  (See Board 
letter to attorney dated March 1, 2000.)  In mail received 
from the RO, it appears that the attorney has requested a 
remand of the claims file for review prior to submitting 
additional argument.  However, as a copy of the entire claims 
file has already been provided to the attorney, a remand to 
return the claims file for such a review is not warranted.  



FINDINGS OF FACT

1. From July 19, 1995 to September 16, 1996, the veteran's 
PTSD was manifested 
by moderate symptomatology, to include angry outbursts, 
suspiciousness, paranoia, and depression; PTSD was not 
productive of more than definite social and industrial 
impairment during this time.

2. Since September 17, 1996, the veteran's PTSD has been 
manifested by
severe social and industrial impairment; it has not been 
productive of total impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for the period from July 19, 1995 to September 16, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, and Diagnostic Code 9411 (as 
in effect prior to November 7, 1996); and 38 C.F.R. § 4.130, 
and Diagnostic Code 9411 (effective November 7, 1996).

2.  The schedular criteria for a 70 percent rating for PTSD, 
from September 17, 1997, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, and Diagnostic 
Code 9411 (as in effect prior to November 7, 1996); and 38 
C.F.R. § 4.130, and Diagnostic Code 9411 (effective November 
7, 1996). 









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. The legal framework

The veteran contends that his PTSD is more severely disabling 
than reflected by his disability evaluations.  He 
specifically argues entitlement to a 100 percent rating for 
his PTSD and feels that he has significant ongoing problems 
with this disorder. 

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  

During the pendency of the veteran's appeal, the regulations 
pertaining to evaluation of psychiatric disorders were 
amended effective November 7, 1996.  The United States Court 
of Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the ... 
judicial appeal process has been concluded, the version most 
favorable to appellant should and ... will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991); but see Rhodan v. West, 12 Vet. App. 55, 57 
(1998) (where compensation "'is awarded or increased pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase ... shall not be earlier than the 
effective date of the Act or administrative issue.'  38 
U.S.C. § 5110(g).").  The practical effect of these 
regulatory changes on the veteran's claim is that for the 
period prior to November 7, 1996, only the older regulations 
can be considered.  From that date, the Board will apply both 
sets of regulations and determine if one set is more 
advantageous to the veteran than the other.

Under the version of Diagnostic Code 9411 which was in effect 
prior to November 7, 1996, a 30 percent evaluation is 
warranted for PTSD when evidenced by definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and, by reason of the psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there is 
severe impairment in the ability to maintain to retain 
employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 
100 percent rating were each independent bases for granting a 
100 percent rating).

The Board notes that in a precedent opinion, dated November 
9, 1993, the General Counsel of VA concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 (Nov. 
9, 1993). The Board is bound by this interpretation of the 
term, "definite." 38 U.S.C.A. § 7104(c).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  The 
revised regulation provides that a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; paranoid attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short and long- term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routing activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

II. The Facts

The Board will now discuss, in chronological order, the 
evidence describing the veteran's disability from the 
effective date, July 1995, forward.

The first piece of evidence describing the veteran's 
disability during this period of time comes in the form of VA 
outpatient treatment notes dated July through September 1995.  
These notes describe that the veteran was feeling angry and 
depressed and was having bad dreams.  He underwent a series 
of psychological tests and PTSD treatment was suggested.  The 
psychological assessment found the veteran to be oriented in 
all spheres.  He was alert and coherent and there was no 
evidence of loose association.  He denied current homicidal 
or suicidal ideation although he did tend to isolate himself 
and was suspicious of other's motives.  A diagnosis of PTSD 
was given.

In November 1995, the veteran underwent a VA examination.  
The veteran reported that he did not trust Vietnamese people 
and that he was having considerable difficulties with 
Vietnamese people at his place of work.  He also reported 
having problems with his wife who wanted to socialize more.  
His speech was low in volume and flow.  Although thought 
processes were normal, content had evidence of paranoia, 
skepticism and distrust.  His mood appeared to be depressed 
and anxious and he broke down into tears several times.  His 
affect was mostly blunted and his insight was poor.  Judgment 
was equivocal.  There were no suicidal or homicidal thoughts 
and he was alert times four.  His concentration and short 
term memory appeared intact.  He was diagnosed with PTSD and 
given a Global Assessment of Functioning (GAF) score of 55, 
denoting moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (which 
VA has adopted at 38 C.F.R. § 4.125 (1999)).  

In September 1996, the veteran underwent a private 
psychological evaluation.  There the veteran reported having 
difficulty sleeping and suicidal and homicidal ideation, but 
no plans to complete.  He also reported nightmares and 
flashbacks.  He again reported problems with his Vietnamese 
colleagues at work.  He was oriented times four and 
cooperative.  He had a flat affect and speech was logical and 
goal oriented.  There was no evidence of delusional thinking, 
thought blocking or psychosis.  He was a concrete thinker and 
seemed sincere.  His cognitive thinking was impaired but 
acceptable.  His memory was impaired and he was isolative and 
distrustful.  He also had a trouble controlling his anger and 
his affect was depressed and anxious.  His reality testing 
was marginal and had poor impulse control.  He was again 
diagnosed with PTSD and assigned a GAF score of 45 denoting 
serious symptoms.

In October 1996, the veteran underwent further VA 
examination.  The veteran reported that he could only sleep 
for four hours a night and that he was increasingly bothered 
by nightmares and flashbacks.  He was separated from his 
third wife and reported not liking being around the 
Vietnamese people at work.  He also reported missing a lot of 
days from work due to his increasing problems.  He also 
indicated that he preferred to stay at home and not 
socialize.  He was cooperative at the interview, but very 
anxious, tense and slightly paranoid.  He was casually 
dressed and asked to keep the door to the examining room open 
during the examination.  His affect was slightly anxious and 
sad and his mood was depressed and angry.  He was alert and 
oriented times three with intact remote and immediate memory.  
He had a normal thought process with no blocking or looseness 
of association.  He reported having had suicidal and 
homicidal ideation on and off but that he had none currently.  
He had no auditory or visual hallucinations.  Insight was 
fair and judgment was poor.  PTSD was diagnosed with a GAF 
score of 50 to 55.

In August 1997, the veteran underwent private examination 
wherein he reported continuing emotional reactions to traumas 
from Vietnam.  He was poorly groomed and appeared morose.  He 
did not have good eye contact and appeared anxious with rigid 
body posture.  He exhibited a flat affect but became angry 
when discussing difficult emotional topics.  He was oriented 
to place and situation and had intact memories to remote 
traumatic events but demonstrated impairment in recent and 
present memories.  He demonstrated paranoid traits and denied 
hallucinations, although he did report flashbacks.  He 
reported increasing panic attacks to the point where they 
occur several times daily.  He also reported homicidal and 
suicidal thoughts daily with no plans to complete.  He 
trusted no one, had no friends and reported increasing 
patterns of isolation.  His cognitive functions were within 
normal limits but impaired by paranoid thinking.  He had 
impairment in abstracting abilities and judgment was 
impaired.  He was frequently irritable and reported a fear of 
loss of control of his anger.  He also reported nightmares, 
anxiety, flashbacks and depression with hyperventilation, 
night sweats, hot flashes, cold chills, shakiness, and 
feelings of impending doom.  His speech was slowed and 
flattened and his mood was sad.  The examiner concluded that 
the veteran was a time bomb that could go off at any moment.  
He was assigned a GAF score of 33 denoting some impairment in 
reality testing or communication or major impairment in 
several areas.

In April 1998, the veteran underwent another VA examination.  
He reporting dreaming nightly about combat in Vietnam and 
tried to avoid talking or thinking about Vietnam.  The 
veteran was alert and appropriately dressed but anxious.  He 
was cooperative but stared at the floor and wanted the door 
kept open.  His speech was of normal rate and rhythm with no 
thought disorder.  He had no delusions or hallucinations.  He 
had no suicidal thoughts but often thought of hurting his 
Vietnamese coworkers.  He was depressed and dysthymic.  He 
was oriented times four and memory was good.  He was assigned 
a GAF score of 50 due to PTSD.
Finally, outpatient medical records dated from July 1996 to 
February 1999 also describe the veteran's ongoing treatment 
for PTSD.  The veteran reported trouble at work and marital 
conflict in July 1996.  In May 1997, the veteran had 
difficulty dealing with his daily stress and had temper 
problems.  In September 1997, the veteran reported anxiety at 
a very high level.  From October 1997 to February 1999, the 
veteran attended support group meetings where he dealt with 
problems that he was having at work and home.  He also 
described problems with episodic rage and a fistfight at 
work.

III. Period from July 19, 1995 to September 16, 1996

The veteran's symptomatology during this time included 
episodes of anger and suspiciousness or paranoid ideation, 
and there is indication of depression, apparently resulting 
in some work impairment.  A mental status examination in 
November 1995 also revealed a blunted affect and poor insight 
with equivocal judgment.  However, the veteran was found to 
be alert with normal thought content at that time, and a GAF 
score of 55 was recorded, denoting moderate symptoms, which 
is consistent with the entire examination report.  See 
38 C.F.R. § 4.130 (1996).

It is clear that the veteran's PTSD remained symptomatic and 
productive of both social and industrial impairment during 
the period of time in question but it also remained 
essentially stable.  The veteran continued with his 
employment as a machinist and was not hospitalized.  The 
Board finds that, under the applicable rating criteria which 
were in effect during the period of time in question, the 
relevant evidence does not show that the veteran's PTSD was 
productive of more than definite or moderately large social 
and industrial impairment.  The rating revised rating 
criteria are not applicable as they were not in effect until 
November 7, 1996.  See Rhodan v. West, 12 Vet. App. 55 
(1998).



IV. Period from September 17, 1996

Upon review of the above-discussed "old" criteria and the 
"new" criteria and the veteran's symptoms attributable to his 
PTSD, the Board concludes that, since 
September 17, 1996, the "old" criteria should be applied, as 
it is more favorable to the veteran.  As such, the above-
discussed implications of Rhodan are not applicable.  Rhodan, 
supra. 

The relevant medical evidence shows that the veteran's PTSD 
has increased in severity in recent years.  A private 
psychological evaluation in September 1996 resulted in a 
lower GAF scale score of 45.  While it was noted at that time 
that the veteran as well oriented, with logical and goal 
directed speech, there was evidence of memory impairment, 
depression and anxiety, along with marginal reality testing 
and poor impulse control.  A VA psychiatric examination one 
month later revealed intact remote and immediate memory 
recall, fair insight, and a GAF score of 50 to 55, but a 
private psychiatric examination in August 1997 revealed a 
rather dramatic increase in symptoms and a GAF score of 33, 
denoting significant impairment. While a subsequent VA 
psychiatric examination showed a somewhat improved picture, 
with a GAF score of 50, the overall disability picture that 
has been presented since September 17, 1996 is more 
consistent with severe social and industrial impairment.  In 
light of the above, it is the decision of the Board that an 
increased rating to 70 percent is warranted from September 
17, 1996.  However, a 100 percent rating is not warranted as 
it is apparent that the veteran has continued to work and his 
PTSD has not been productive of total industrial impairment.  
Further, the medical evidence overall does not show the 
criteria for a rating in excess of 70 percent under the 
revised criteria.  That is, there is no medical evidence of 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 30 percent for the 
veteran's PTSD from July 19, 1995 to September 16, 1996, is 
denied.

Entitlement to a 70 percent rating since September 17, 1996, 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

